Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items marked “K” consist of rattancore kleenex box covers similar in all material respects to those the subject of Quon Quon Company v. United States (41 Cust. Ct. 178, C.D. 2038), the claim at 16% percent ad valorem under the provision in *351paragraph 412, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for manufactures of wood was sustained. The items marked “IT,” stipulated to consist of rattancore flower cages the same in all material respects as those the subject of Quon Quon Company v. United States (41 Cust. Ct. 181, C.D. 2039), were held dutiable at 45 percent under paragraph 409 as articles, manufactured of rattan, or at 25 percent under the provision in said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877). The items marked “R” or “B,” stipulated to consist of trays in part of rattan or bamboo similar to the trays in part of rattan the subject of Abstract 66729, were held dutiable at 25 percent under said paragraph 409, as modified, supra. The items marked “T,” stipulated to consist of rattancore tabletops 'the same as those the subject of United States v. Quon Quon Company (46 CCPA 70, C.A.D. 699), were held dutiable at 20 percent under the provision in paragraph 412, as modified by T.D. 51802, for parts of furniture or at 19, 18, or 17 percent, depending upon the date of entry, under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108). The items marked “W,” stipulated to consist of trays, etc., not in part of rattan, similar to those the subject of said Abstract 66729, were held dutiable at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood. The items marked “P,” stipulated to consist of plastiepeel baskets the same as those the subject of Abstract 65775, were held dutiable at 50 percent under paragraph 411 as baskets of wood or at 47%, 45, or 42% percent, depending upon the date of entry, under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), as claimed.